Opinion issued November 27, 2002









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-01-00732-CR
____________

ALBERT LEE STONEHAM, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 278th District Court
Grimes County, Texas
Trial Court Cause No. 14,225 



MEMORANDUM  OPINION	Appellant, Albert Lee Stoneham, was convicted by a jury of murder.  The
trial court sentenced appellant to confinement for life.  We affirm.
	Appellant's court-appointed counsel, David S. Barron, filed  a motion to
withdraw as counsel and a brief concluding that the appeal is wholly frivolous.  The
brief presents a professional evaluation of the record and demonstrates why there are
no arguable grounds of error to be advanced; it therefore meets the requirements of
Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967).  See also High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	Counsel certifies that the brief was delivered to appellant, who was advised
of his right to examine the appellate record and file a pro se response.  See Stafford
v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  Thirty days have passed, and
appellant has not filed a pro se response.  We have carefully reviewed the record and
counsel's brief.  We find no reversible error, and agree that the appeal is wholly
frivolous.
	We affirm the judgment.
	We grant counsel's motion to withdraw. (1) See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Justices Nuchia, Jennings, and Radack.
Do not publish.  Tex. R. App. P. 47.
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).